United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-1636
Issued: March 13, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On July 30, 2012 appellant, through counsel, filed a timely appeal from a July 2, 2012
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained an
emotional condition in the performance of duty.
FACTUAL HISTORY
This case has previously been before the Board. By decision dated September 21, 2011,
the Board remanded the case to OWCP for failing to properly review all of the evidence

1

5 U.S.C. § 8101 et seq.

submitted prior to its December 3, 2010 denial of appellant’s request for reconsideration.2 The
findings of fact from the prior decision and order are hereby incorporated by reference.3
By decision dated January 17, 2012, OWCP reviewed the evidence on record and found
that appellant failed to establish any compensable factors of employment.
By letter dated January 23, 2012 appellant, through her counsel, requested a telephone
hearing before the Branch of Hearings and Review.
At the April 18, 2012 hearing, appellant testified that her supervisor, Ms. Taylor, treated
her differently from the other employees and would require her to perform tasks that were
outside of her job description such as cleaning the dock and picking up trash. She stated that she
had job limitations which restricted her from lifting above her shoulders over 10 pounds and no
repetitive use of the hands as a result of a previous work-related injury. Appellant claimed that
despite her work-restrictions, her supervisor would make her lift mail trays and unload trucks.
She testified that Ms. Taylor would require her to do nonwork-related duties for one to three
hours a day, but also reported appellant for not fulfilling her regular work duties three times in
the last few months. As a result, appellant filed a grievance which she claimed was successful
and the disciplinary action was removed from her record. She further noted that the conduct of
her supervisor caused her increased stress which gave her migraine headaches, blackouts,
depression and high blood pressure. Ms. Taylor often times would not let appellant take lunch
break or drink water at her desk while other coworkers were allowed to do so. Appellant also
alleged that Ms. Taylor lied and stated that appellant pushed her which was found to be error
after a grievance was filed. Ms. Taylor would discipline appellant for missing work when she
would use sick days for physician’s appointments. The hearing representative informed
appellant to provide copies of any grievance documents or judgments and that the record would
be held open for 30 days.
In support of her claim, appellant submitted a number of documents including an official
job description for a Lead Sales and Services Associate.
In a July 16, 2010 disability certificate, Dr. William R. Frederick, Board-certified in
internal medicine, reported that appellant was totally incapacitated from July 16 to 19, 2010.
Requests for notification of absence dated July 21 through 23, 2010 were denied by
appellant’s supervisor, stating that OWCP had not authorized her claim and that she was absent
without leave (AWOL).
By letter dated July 23 and August 5, 2010, Ms. Taylor requested that appellant appear
for predisciplinary interviews and to provide documentation in support of her absences from
July 22, 2010 to the present.
2

Docket No. 11-430 (issued September 21, 2011). OWCP found that appellant did not submit sufficient evidence
to establish her allegations as factual.
3

On July 22, 2010 appellant, then a 34-year-old mail clerk, filed a traumatic injury claim alleging harassment by
her supervisor, Ethyl Taylor. The employing establishment controverted the claim stating that she was angry
because she was going to receive administrative discipline for attendance issues.

2

Appellant submitted an August 12, 2010 disability certificate from Dr. Frederick stating
that she was totally incapacitated from July 22 to August 12, 2010 due to stress from her
employer. On August 13, 2010 she submitted a request for continuation of pay for the period
July 22 to August 13, 2010, which was signed by Ms. Taylor.
In an August 16, 2010 disability certificate, Dr. Frederick stated that appellant was totally
incapacitated from August 16 to 19, 2010. An August 16, 2010 request for notification of
absence was approved for sick leave.
In an August 25, 2010 letter to Ms. Taylor, appellant stated that she was confirming her
absences of August 23 and 24, 2010 per their conversation. She informed Ms. Taylor that she
was going in for emergency surgery and did not know how long she would be out for recovery,
estimating three weeks. Appellant stated that Ms. Taylor replied in an unprofessional manner
when she informed her of the absences.
In medical reports dated September 1 to 21, 2010, appellant was hospitalized for
depression, anxiety and anger management. Her work complaints were noted as well as issues
with her supervisor. Dr. Archana G. Leon-Guerrero, a Board-certified psychiatrist, diagnosed
major depression. He discharged appellant on September 21, 2010. Dr. Leon-Guerrero stated
that, although her psychiatric condition did not preclude her from performing her job, it was
extremely likely that her conditions would recur if she was not transferred from her work unit.
In a September 17, 2010 medical note, Dr. Leon-Guerrero reported that appellant had
been under his care since September 3, 2010 for major depression and anxiety disorder. He
stated that the cause of her condition was a result of a stressful work situation and reported that
she had worked for USPS for many years with good attendance at first. At some point appellant
began to miss work frequently and built a reputation for poor attendance. As a result, appellant’s
supervisors did not take her physician’s medical recommendations for time off work seriously.
This resulted in escalating tensions between appellant and her supervisor, which caused
appellant’s depression and anxiety. Dr. Leon-Guerrero recommended that appellant be
transferred immediately so that she could resume her employment duties as efficiently as
possible.
On October 14, 2010 appellant was put on emergency off-duty status by Ms. Taylor when
appellant bumped into her without saying excuse me or going around.
In an October 20, 2010 USPS agreement to mediate, appellant was advised that she could
return to work on October 21, 2010 and request a transfer from her present work location.
In a November 16, 2010 return to work certificate, Dr. Keyteshia Guy, Board-certified in
internal medicine, reported that appellant was excused from November 15 to 19, 2010 due to an
illness which could not be disclosed.
Appellant submitted a November 19, 2010 request for notification of absence for sick
leave for the period November 15 through 18, 2010. Ms. Taylor denied appellant’s request
stating that her documentation was not acceptable and that she was AWOL.

3

By letter dated November 22, 2010, appellant stated that she wanted to file a grievance
against Ms. Taylor because she was not paid for 24 hours of leave after her medical
documentation was refused for failing to disclose her illness. She stated that her physician was
unable to disclose the nature of her illness and asked to speak with Ms. Taylor who refused.
By letter dated November 24, 2010, Ms. Taylor informed appellant that a predisciplinary
interview was scheduled for December 2, 2010.
Appellant was required to provide
documentation to support her absences from November 20, 2010 to the present.
In a November 29, 2010 letter to Timothy Haney, a union vice president, appellant
reported that she had been a USPS employee since September 30, 1995. Appellant informed him
that she had an accepted workers’ compensation claim, which was still open but that
management had refused to submit her paperwork so that she could receive continuation of pay
and time off for illness.
By letter dated December 16, 2010, Ms. Taylor provided appellant with a second request
for a predisciplinary interview, which was scheduled for December 20, 2010.
In a January 6, 2011 letter to Ms. Taylor, appellant stated that she was absent from
November 19, 2010 to January 6, 2011 due to a work-related injury, for which she provided the
necessary documentation. She stated that continuation of pay was denied by Ms. Taylor and by
Rhonda Washington despite the fact that her November 8, 2010 traumatic injury claim had been
accepted by OWCP.4 Appellant requested that Ms. Taylor process her paperwork properly and
place her on continuation of pay due to her injury.
By letter dated March 25, 2011, Linda Ackerman, a Labor Relations Specialist, and
Nancy Olumekor, a National Business Agent, reported that the emergency placement notice
issued for appellant on October 14, 2010 was rescinded and removed from her records. The
record supported that appellant was allowed to work on October 15, 2010 and would receive a
payment of $600.00 to address the other remaining issues in the grievance.
In an October 12, 2011 witness statement, Tyrone R. Nelson, appellant’s coworker,
testified that on several unspecified occasions he witnessed Ms. Taylor harass appellant even
when she was sick. He noted that Ms. Taylor always told lies about craft employees.
Mr. Nelson stated that appellant had suffered mentally and physically due to harassment.
By decision dated July 2, 2012, an OWCP hearing representative affirmed the denial of
appellant’s claim finding that the evidence did not establish a compensable work factor.
LEGAL PRECEDENT
To establish that an emotional condition was sustained in the performance of duty there
must be factual evidence identifying and corroborating employment factors or incidents alleged
to have caused or contributed to the condition, medical evidence establishing that the employee
has an emotional condition and rationalized medical opinion evidence establishing that
4

The record before the Board contains no other information regarding other OWCP claims.

4

compensable employment factors are causally related to the claimed emotional condition.5
There must be evidence that implicated acts of harassment or discrimination did, in fact, occur
supported by specific, substantive, reliable and probative evidence.6
Where the disability results from an emotional reaction to regular or specially assigned
work duties or a requirement imposed by the employment, the disability comes within the
coverage of FECA.7 On the other hand, disability is not covered where it results from an
employee’s fear of a reduction-in-force, frustration from not being permitted to work in a
particular environment or to hold a particular position or to secure a promotion. Disabling
conditions resulting from an employee’s feeling of job insecurity or the desire for a different job
do not constitute a personal injury sustained while in the performance of duty within the meaning
of FECA.8
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employer rather than the regular or specially
assigned work duties of the employee and are not covered under FECA.9 However, the Board
has held that, where the evidence establishes error or abuse on the part of the employing
establishment in what would otherwise be an administrative matter, coverage will be afforded.10
In determining whether the employing establishment has erred or acted abusively, the Board will
examine the factual evidence of record to determine whether the employing establishment acted
reasonably.11
The Board has held that the manner in which a supervisor exercises his or her discretion
falls outside the coverage of FECA. This principal recognizes that a supervisor or manager must
be allowed to perform their duties and that employee’s will, at times, disagree with actions taken.
Mere disagreement with or dislike of actions taken by a supervisor or manager will not be
compensable absent evidence establishing error or abuse.12 Although the handling of leave
requests and attendance matters are generally related to employment, they are administrative
matters and not a duty of the employee.13

5

See Debbie J. Hobbs, 43 ECAB 135 (1991).

6

See Ruth C. Borden, 43 ECAB 146 (1991).

7

Lillian Cutler, 28 ECAB 125 (1976).

8

Id.

9

See Matilda R. Wyatt, 52 ECAB 421 (2001); Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42
ECAB 556 (1991).
10

See William H. Fortner, 49 ECAB 324 (1998).

11

Ruth S. Johnson, 46 ECAB 237 (1994).

12

S.M., Docket No. 09-2290 (issued July 12, 2010); Linda J. Edwards-Delgado, 55 ECAB 401 (2004).

13

C.T., Docket No. 08-2160 (issued May 7, 2009); Jeral R. Gray, 57 ECAB 611 (2006).

5

For harassment or discrimination to give rise to a compensable disability, there must be
evidence which establishes that the acts alleged or implicated by the employee did, in fact,
occur.14 Mere perceptions of harassment or discrimination are not compensable under FECA.15
A claimant must substantiate allegations of harassment or discrimination with probative and
reliable evidence.16 Unsubstantiated allegations of harassment or discrimination are not
determinative of whether such harassment or discrimination occurred.17 A claimant must
establish a factual basis for his or her allegations of harassment or discrimination with probative
and reliable evidence.18
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, OWCP, as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered.19 If a claimant does implicate a factor of
employment, OWCP should then determine whether the evidence of record substantiates that
factor.20 When the matter asserted is a compensable factor of employment and the evidence of
record establishes the truth of the matter asserted, OWCP must base its decision on an analysis of
the medical evidence.21
ANALYSIS
Appellant alleged that she sustained an emotional condition as a result of a number of
employment incidents and conditions. OWCP denied her emotional condition claim on the
grounds that she did not establish any compensable work factors. The Board must, therefore,
initially review whether these alleged incidents and conditions of employment are covered
employment factors under the terms of FECA. The Board finds that appellant did not establish
any compensable work factors and thus, did not meet her burden of proof to establish that she
sustained an employment-related emotional condition.
Appellant’s allegations involving her supervisor pertain to administrative and personnel
actions. She did not attribute her condition to her regular or specially assigned duties under
14

K.W., 59 ECAB 271 (2007); Robert Breeden, 57 ECAB 622 (2006).

15

M.D., 59 ECAB 211 (2007); Robert G. Burns, 57 ECAB 657 (2006).

16

J.F., 59 ECAB 331 (2008); Robert Breeden, supra note 14.

17

G.S., Docket No. 09-764 (issued December 18, 2009); Ronald K. Jablanski, 56 ECAB 616 (2005); Penelope C.
Owens, 54 ECAB 684 (2003).
18

Beverly R. Jones, 55 ECAB 411 (2004).

19

D.L., 58 ECAB 217 (2006); Jeral R. Gray, supra note 13.

20

K.W., supra note 14; David C. Lindsey, Jr., 56 ECAB 263 (2005).

21

Robert Breeden, supra note 14.

6

Cutler.22 In Thomas D. McEuen,23 the Board held that an employee’s emotional reaction to
administrative actions or personnel matters taken by the employing establishment are not
covered under FECA as such matters pertain to procedures or requirements of the employer and
do not bear a direct relation to the work required of the employee. The Board noted, however,
that coverage under FECA would attach if the evidence surrounding the administrative or
personnel action establishes error or abuse by managers in dealing with appellant. Absent
evidence of such error or abuse, the resulting emotional condition must be considered selfgenerated and not employment generated. In determining whether the employing establishment
erred or acted abusively, the Board has examined whether the employing establishment acted
reasonably.24
Appellant alleged that her supervisor wrongly denied leave and continuation of pay,
denied her lunch breaks, required her to work outside of her job duties, improperly took
disciplinary actions against her for using leave and made her work beyond her physical
restrictions. Although the handling of disciplinary actions, evaluations, leave requests,
assignment of work duties and the monitoring of activities at work are generally related to the
employment, they are administrative functions of the employer and not duties of the employee.25
Absent a showing of error or abuse on the part of the employing establishment, these
administrative matters are not compensable.26 While appellant argued that Ms. Taylor would not
allow her to take lunch breaks, eat or drink at her desk and perform duties outside of the scope of
her position and physical limitations, she has not submitted any evidence to support her claim.
Because she has not presented sufficient evidence that Ms. Taylor acted unreasonably or
committed error or abuse, she has failed to identify a compensable work factor.27
With respect to appellant’s allegations that Ms. Taylor improperly denied her leave and
continuation of pay, there is no evidence to establish that the employing establishment
committed error or abuse. The record before the Board contains requests for notification of
absence, some of which were denied by Ms. Taylor. While disability certificates provided by
appellant’s physicians note that appellant was excused on those dates, the evidence does not
indicate whether the medical documentation was submitted to Ms. Taylor before or after she
denied appellant’s leave. Appellant further stated that Ms. Taylor lied when she stated that
appellant bumped into her and improperly placed her in an off-duty status for which she filed a
grievance. The record does not contain a final decision on that issue. Thus, the evidence does

22

Supra note 7

23

Supra at note 9.

24

See Richard J. Dube, 42 ECAB 916, 920 (1991).

25

Cyndia R. Harrill, 55 ECAB 399 (2004).

26

Id.

27

H.C., Docket No. 12-457 (issued October 19, 2012).

7

not establish that the employing establishment acted unreasonably or committed error or abuse
and appellant has failed to establish a compensable factor with respect to these allegations.28
Appellant contended that she was harassed, subjected to retaliation and discriminated
against by Ms. Taylor. Actions of a claimant’s supervisor which the claimant characterizes as
harassment may constitute a compensable factor of employment. However, for harassment to
give rise to a compensable disability under FECA, there must be evidence that harassment or
discrimination did, in fact, occur. Mere perceptions or feelings of harassment do not constitute a
compensable factor of employment.29 An employee’s charges that she was harassed or
discriminated against, is not determinative of whether or not harassment or discrimination
occurred.30 To establish entitlement to benefits, a claimant must establish a factual basis for the
claim by supporting his or her allegations with probative and reliable evidence.31 Appellant
contended that Ms. Taylor harassed her, improperly disciplined her for using sick leave and
retaliated against her for filing grievances. She submitted a witness statement dated October 12,
2011 from Mr. Nelson, a fellow coworker. While Mr. Nelson stated generally that appellant had
been harassed by Ms. Taylor, his statement did not contain any specific details supporting
appellant’s allegations of harassment and discrimination. He contended that he had witnessed
Ms. Taylor harass appellant on several different occasions when she was unable to perform her
duties because she was sick and threatened her with disciplinary action. Mr. Nelson failed,
however, to address specific dates or what occurred between the parties. Appellant’s generally
stated assertions of dissatisfaction with her supervisor at work does not establish her
allegations.32 Mere perceptions of harassment or discrimination are not compensable; and she
must establish a basis in fact for the claim by supporting her allegations with probative and
reliable evidence.33 The Board finds that appellant has failed to establish that she was subjected
to harassment by the employing establishment.
Appellant has not established any compensable work factors. The Board need not
consider the medical evidence of record absent such a finding.34 Thus, appellant failed to
provide evidence to establish a compensable factor of employment and her claim was properly
denied.

28

Administrative and personnel matters also include the handling of disciplinary actions, evaluations and leave
requests, the assignment of work duties, request for a different job and promotions or transfers where absent a
showing of error or abuse, are not considered an employment factor. See Harold B. Einarson, Docket No. 00-348
(issued September 6, 2001).
29

J.C., 58 ECAB 594 (2007); Robert G. Burns, supra note 15; Lorraine E. Schroeder, 44 ECAB 323 (1992).

30

See Ronald K. Jablanski, supra note 17; William P. George, 43 ECAB 1159 (1992).

31

See G.S., Docket No. 09-764 (issued December 18, 2009); C.S., 58 ECAB 137 (2006); Frank A. McDowell, 44
ECAB 522 (1993); Ruthie M. Evans, 41 ECAB 416 (1990).
32

Supra note 5.

33

Curtis Hall, 45 ECAB 316 (1994); Margaret S. Krzycki, 43 ECAB 496 (1992).

34

Id.

8

CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
sustained an emotional condition causally related to factors of her employment as a mail clerk.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated July 2, 2012 is affirmed.
Issued: March 13, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

9

